ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_06_FR.txt.                                                                                          204




                            DÉCLARATION DE M. LE JUGE BHANDARI

                 [Traduction]

                    1. En l’espèce, je me suis associé au vice‑président Yusuf, ainsi qu’aux
                 juges Cançado Trindade, Xue, Gaja et Robinson, pour joindre à l’arrêt
                 une opinion dissidente commune, dans laquelle nous concluons que la
                 Cour aurait dû retenir la troisième exception préliminaire soulevée par la
                 Colombie, dans la mesure où la demande du Nicaragua relative au pla‑
                 teau continental tombe clairement sous le coup de la chose jugée. Les
                 raisons qui fondent cette conclusion sont pleinement exposées dans ladite
                 opinion et je m’abstiendrai donc de les répéter ici.
                    2. Je voudrais cependant saisir la présente occasion pour formuler
                 aussi quelques brèves observations concernant la cinquième exception pré‑
                 liminaire soulevée par la Colombie, selon laquelle la requête est irrece‑
                 vable parce que le Nicaragua n’a pas obtenu la recommandation requise
                 de la Commission des limites du plateau continental (ci‑après la « Com‑
                 mission ») avant d’en saisir la Cour. Même si l’exercice pourra paraître
                 quelque peu futile compte tenu de la position exprimée par mes collègues
                 et moi‑même dans notre opinion dissidente commune à propos du prin‑
                 cipe de l’autorité de la chose jugée, il me semble nécessaire d’expliquer
                 pourquoi la Cour ne devrait pas, selon moi, connaître du fond de l’affaire
                 en l’absence des recommandations de la Commission visées par la conven‑
                 tion des Nations Unies sur le droit de la mer (ci‑après la « CNUDM »).
                    3. Le paragraphe 8 de l’article 76 de la CNUDM est libellé comme
                 suit :
                        « L’Etat côtier communique des informations sur les limites de
                     son plateau continental, lorsque celui‑ci s’étend au‑delà de
                     200 milles marins des lignes de base à partir desquelles est mesurée la
                     largeur de la mer territoriale, à la Commission des limites du plateau
                     continental constituée en vertu de l’annexe II sur la base d’une repré‑
                     sentation géographique équitable. La Commission adresse aux Etats
                     côtiers des recommandations sur les questions concernant la fixation
                     des limites extérieures de leur plateau continental. Les limites fixées
                     par un Etat côtier sur la base de ces recommandations sont définitives
                     et de caractère obligatoire. » (Les italiques sont de moi.)
                    4. Par ailleurs, au paragraphe 126 de l’arrêt rendu le 19 novembre 2012
                 en l’affaire du Différend territorial et maritime (Nicaragua c. Colombie),
                 se lit ceci :
                       « Dans l’affaire du Différend territorial et maritime entre le Nicara-
                     gua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hondu-

                                                                                         108




7 CIJ1093.indb 213                                                                              15/02/17 08:28

                         délimitation du plateau continental (décl. bandhari)              205

                       ras), la Cour a déclaré que « toute prétention [d’un Etat partie à la
                       CNUDM] relative à des droits sur le plateau continental au‑delà de
                       200 milles d[evait] être conforme à l’article 76 de la CNUDM et exa-
                       minée par la Commission des limites du plateau continental constituée
                       en vertu de ce traité » (C.I.J. Recueil 2007 (II), p. 759, par. 319). La
                       Cour rappelle que, aux termes de son préambule, la CNUDM a pour
                       objet d’établir « un ordre juridique pour les mers et les océans qui
                       facilite les communications internationales et favorise les utilisations
                       pacifiques des mers et des océans [ainsi que] l’utilisation équitable et
                       efficace de leurs ressources »… Eu égard à l’objet et au but de la
                       CNUDM, tels qu’exposés dans son préambule, le fait que la Colom-
                       bie n’y soit pas partie n’exonère pas le Nicaragua des obligations qu’il
                       tient de l’article 76 de cet instrument. » (C.I.J. Recueil 2012 (II),
                       p. 668‑669, les italiques sont de moi.)


                          La Cour ne devrait pas examiner au fond les moyens
                     du Nicaragua, et ce, essentiellement pour les raisons suivantes

                     5. Premièrement, sauf erreur de ma part, il n’est nullement avéré que le
                  Nicaragua ait effectivement fourni à la Commission des limites du plateau
                  continental les informations et la documentation complètes qui lui étaient
                  nécessaires pour pouvoir formuler sa recommandation. Il n’est donc pas
                  exclu que la Commission soit amenée à inviter le Nicaragua à étayer sa
                  demande à l’aide d’éléments additionnels ou complémentaires. La pré‑
                  misse même sur laquelle la majorité fonde sa conclusion, à savoir que le
                  Nicaragua se serait d’ores et déjà loyalement acquitté de l’ensemble des
                  obligations qu’il lui fallait honorer pour pouvoir obtenir une recomman‑
                  dation de la Commission, se révélerait alors infondée.
                     6. Deuxièmement, quand bien même j’admettrais, pour les besoins de
                  l’argumentation, que les informations soumises par le Nicaragua à la
                  Commission sont de nature à lui permettre, à terme, de formuler une
                  recommandation, le fait est que la Commission n’a encore jamais émis de
                  recommandations de ce type et que nous ne sommes pas en mesure de
                  prédire quand elle pourra être à même de le faire.
                     7. Troisièmement, je rappellerai que la Commission des limites du pla‑
                  teau continental est un organisme des Nations Unies qui a précisément
                  pour mission de formuler des recommandations de caractère obligatoire
                  sur la question même qui nous a été posée. Dès lors, par principe, et
                  en accord avec la ferme conviction qui est la mienne que les organes
                  des Nations Unies se doivent une courtoisie mutuelle, je considère
                  que ce serait manquer de prudence et de déférence envers la Commis­
                 sion que de procéder, en l’absence de toute recommandation de sa part,
                 à l’examen au fond de la demande du Nicaragua relative au plateau
                 ­continental.
                     8. Quatrièmement, la Commission des limites du plateau continental
                  est une institution spécialisée dont le mandat exprès est de réaliser des

                                                                                           109




7 CIJ1093.indb 215                                                                                15/02/17 08:28

                        délimitation du plateau continental (décl. bandhari)                206

                 recherches et de se prononcer sur les demandes relatives au plateau conti‑
                 nental. Elle se compose de 21 membres qui sont des experts de renommée
                 mondiale dans les domaines concernés, tels que la géologie, la géophy‑
                 sique ou l’hydrologie. Les juges composant la Cour ne peuvent, quant à
                 eux, prétendre à pareille expertise, et ils devront donc nécessairement
                 s’appuyer sur les dépositions de témoins‑experts pour se prononcer au
                 fond sur la demande du Nicaragua relative au plateau continental. Outre
                 qu’il y aurait dès lors à déplorer un gaspillage des précieuses ressources de
                 la Cour, la nature de la procédure contradictoire veut que les parties pré‑
                 sentent chacune les témoins qu’elles s’attendent à voir déposer dans leur
                 sens, et dont les avis peuvent donc fort bien être tout à fait différents de
                 ceux des experts de la Commission. La Commission et la Cour pourraient
                 ainsi parvenir à des conclusions incompatibles quant à la demande du
                 Nicaragua relative au plateau continental, situation qui serait pour le
                 moins inconfortable. J’estime donc, d’un point de vue pratique, aussi très
                 imprudent, dans de telles circonstances, de permettre l’examen au fond de
                 cette demande.
                    9. Cinquièmement, je rappellerai que la Cour a dit, au paragraphe 126
                 de son arrêt de 2012 en l’affaire Nicaragua c. Colombie, que « toute pré‑
                 tention … relative à des droits sur le plateau continental au‑delà de
                 200 milles d[oit] être conforme à l’article 76 de la CNUDM et examinée
                 par la Commission des limites du plateau continental constituée en vertu de
                 ce traité » (les italiques sont de moi) ; or, d’après mon analyse, l’« exa‑
                 men » d’une telle prétention prévu à l’article 76 de la CNUDM, au sens
                 où l’entendait la Cour dans cet arrêt, suppose que la Commission ait for‑
                 mulé un avis de caractère obligatoire. Conclure autrement reviendrait à
                 souffrir une lecture pour le moins laxiste de cette exigence, en ce sens qu’il
                 suffirait à une partie, pour s’en acquitter, de soumettre pour la forme cer‑
                 tains documents à la Commission avant de saisir la Cour. Avec tout le
                 respect que je porte à la majorité, je suis d’avis qu’une obligation aussi
                 superficielle priverait du sens qui devait être le sien le précédent par lequel
                 la Cour, en 2012, a jugé que les demandes devaient être « examinées » par
                 la Commission des limites du plateau continental, et irait à l’encontre de
                 l’esprit dans lequel ce processus était conçu au paragraphe 8 de l’article 76
                 de la CNUDM.
                    10. Sixièmement, le Nicaragua a signé la convention sur le droit de
                 la mer et il est donc lié par le paragraphe 8 de l’article 76 de cet instru‑
                 ment.
                    11. Septièmement, en vertu de l’article 60 du Statut, « [l]’arrêt [de la
                 Cour] est définitif et sans recours. En cas de contestation sur le sens et la
                 portée de l’arrêt, il appartient à [celle‑ci] de l’interpréter, à la demande de
                 toute partie ». En outre, le paragraphe 1 de l’article 61 du Statut stipule que

                      « [l]a revision de l’arrêt ne peut être éventuellement demandée à la
                      Cour qu’en raison de la découverte d’un fait de nature à exercer une
                      influence décisive et qui, avant le prononcé de l’arrêt, était inconnu

                                                                                            110




7 CIJ1093.indb 217                                                                                 15/02/17 08:28

                        délimitation du plateau continental (décl. bandhari)              207

                     de la Cour et de la partie qui demande la revision, sans qu’il y ait, de
                     sa part, faute à l’ignorer ».
                 Par ailleurs, le paragraphe 4 de ce même article impose une autre condi‑
                 tion de nature procédurale, « [l]a demande en revision dev[ant] être for‑
                 mée au plus tard dans le délai de six mois après la découverte du fait
                 nouveau ». En s’efforçant de la saisir derechef d’une demande relative à
                 son droit à un plateau continental que la Cour avait déjà rejetée dans son
                 arrêt de 2012, le Nicaragua tente de fait d’interjeter appel ou d’obtenir la
                 revision de celui‑ci. Or, pareille démarche va à l’encontre des termes
                 exprès des articles 60 et 61 du Statut, qui visent à garantir le caractère
                 obligatoire des arrêts de la Cour et à éviter leur remise en question par
                 une constante réouverture de la procédure. La décision de la majorité, qui
                 revient à autoriser cette démarche, met à mal la crédibilité de la Cour
                 mondiale ; l’intangibilité de ses arrêts et le respect qu’ils inspireront à
                 l’avenir s’en trouveront entamés, et je le déplore. Lorsqu’une question
                 contentieuse est tranchée par une juridiction compétente pour en
                 connaître, telle que la Cour internationale de Justice, le différend doit,
                 conformément au principe de l’autorité de la chose jugée, et dans l’intérêt
                 général, être tenu pour définitivement réglé entre les parties.
                    12. Huitièmement, permettre au Nicaragua d’ester devant la Cour sans
                 avoir obtenu la recommandation requise de la Commission des limites du
                 plateau continental reviendrait à priver celle‑ci de toute utilité et de tout
                 pouvoir véritable. Le Nicaragua devrait donc avoir l’obligation d’attendre
                 le résultat de sa démarche devant la Commission avant de saisir la Cour,
                 et ne devrait être autorisé à venir chercher devant celle‑ci le remède qu’il
                 sollicite qu’après avoir pris connaissance du sort qui lui aura été réservé.
                    13. En résumé, je ne vois aucune raison valable de laisser le Nicaragua
                 se soustraire à la procédure d’examen par la Commission à laquelle il est
                 tenu de se plier en vertu de la CNUDM. Indépendamment même de ma
                 vive opposition à l’égard du raisonnement suivi par la majorité sur la
                 question de l’autorité de la chose jugée, qui intéresse la troisième excep‑
                 tion préliminaire soulevée par la Colombie, j’estime que la demande du
                 Nicaragua devrait en tout état de cause être jugée irrecevable parce que
                 celui‑ci a manqué à ses obligations conventionnelles, et je conclurai en
                 conséquence que la cinquième exception préliminaire de la Colombie
                 devrait être retenue.

                                                              (Signé) Dalveer Bhandari.




                                                                                          111




7 CIJ1093.indb 219                                                                               15/02/17 08:28

